DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-18, the independent claims recite that a temperature is estimated and also that an estimated temperature is calculated. It is unclear what the relationship is between these estimated temperatures. More specifically it is unclear, for example, if the first estimated temperature is used in any way to calculate the second estimated temperature, or if the first and second estimation steps are the same steps recited at different complexities (which would itself be an indefiniteness issue, see MPEP 2173.05(c)(I)). Consequently, when the claims recite that an output is generated in response to “the estimated temperature,” it is unclear which of the first or second estimated temperatures is being used. All the other claims depend from one of the independent claims and are therefore also indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being Fish (US 2011/0118727).
Regarding claims 6, 9, 10, 14, 16 and 17, Fish discloses a system which includes an apparatus and an intra-body probe (fig. 1). Fish teaches that the accuracy of temperature estimation/prediction depends on many factors including power applied via an electrode and the flow rate of an irrigation fluid, in addition to tip temperature itself (paragraphs [0127]-[0130], see also source 38 and pump 40 in fig. 1). Fish further discloses that an output based on the estimated temperature can be provided to the user (note "real time indication" in [0150]) or to a robotic control system which can use the output to control and/or stop the power of the RF current ([0159]). Whatever part of Fish performs these functions can be considered a “processor.” The step of estimating temperature includes using various coefficients including at least one based on the fluid-flow rate ([0127]-[0130], note associated formulas). It is noted that the claim language “utilizing the coefficient to modify the sensed temperature” is extremely broad and is understood to encompass any step in which sensed temperature information is in any way modified by the coefficient, including as part of a larger mathematical formula, even where there is no immediate mathematical relationship between the values. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fish as in view of Muntermann (US 6,197,023).
Regarding claims 7 and 15, Fish does not disclose the tissue temperature being estimated is the tissue interface. However, Fish does disclose that the 3mm depth at which the temperature is being estimated is provided for exemplary purposes only ([0128]). Muntermann discloses a device and method for estimating tissue temperature and teaches that the calculation can estimate temperature at a depth from 0-20 mm, where 0 mm is understood to be the tissue interface (col. 1 lines 59-67). Therefore, before the application was filed, would have been obvious to one of ordinary skill in the art to use the method and system of Fish to determine the temperature at any depth, including the tissue interface as taught by Muntermann so as to produce the predictable result of providing a user with information relevant to the safe and effective completion of a medical procedure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Panescu (US 5,688,267).
Regarding claim 8, it is not clear whether the sensor of Fish contacts tissue while the temperature is being determined. Panescu discloses a tissue estimation system and teaches that the sensor does not contact tissue during temperature estimation (96, fig. 8). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to place the temperature sensor of Fish anywhere it would be able to sense the temperature of the catheter, including in a location that does not contact tissue as taught by Panescu.
   
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of McClurken (US 2001/0032002).
Regarding claims 11 and 18, Fish does not disclose that the flow rate is adjusted based on the estimated temperature. However, that Fish discloses flow rate is a relevant parameter in calculating the temperature is a disclosure that flow rate influences temperature, a fact well known in the art. McClurken discloses a tissue temperature estimation system which teaches that flow rate can be adjusted to maintain a desired temperature ([0085]). Therefore, before the application was filed, it would have been obvious to control any parameter in the method and system of Fish that is known to have an influence on temperature, including flow rate as suggested by Fish and taught by McClurken, to produce the predictable result of producing a desired temperature in tissue.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Lenihan (US 2009/0312754).
Regarding claim 12, Fish does not disclose changing tissue contact force in response to estimated temperature. Lenihan discloses an ablation device and teaches how contact force is related to temperature ([0059]-[0062]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to control any parameter in the method of Fish that is known to influence temperature, including contact force as taught by Lenihan, to produce the predictable result of producing a desired temperature in tissue. 

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Brannan (US 2011/0208180)
Regarding claim 13, Fish does not disclose a particular method by which the coefficient is calculated. However, calculating values using a wide range of methods is common in the art and Applicant has not disclosed that “interpolation” is critical or produces an unexpected result, going so far as to explicitly state that other methods of calculating the value could be used (e.g. [0067] of the printed publication). Brannan discloses an electrosurgical system and teaches that a value can be calculated using “various (and commonly known) interpolation techniques” ([0028]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Fish to include the step of using any commonly known computation step, including interpolation as taught by Brannan, that would produce the predictable result of a usable value.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794